Citation Nr: 0711430	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to July 1975.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Reno RO.  In September 2004 the 
veteran requested a Travel Board hearing.  In December 2004 
he opted for a videoconference hearing in lieu of a Travel 
Board hearing (as such could be scheduled sooner).  He 
presented on the day such hearing was scheduled, in February 
2006, but left prior to the hearing being held because he did 
not want to wait (as he was advised might be necessary).  
Accordingly, the Board finds that he failed to present for 
the hearing he requested.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and the 
preponderance of the evidence is to the effect that the 
veteran's hepatitis C is unrelated to his service.

2.  A psychiatric disorder was not manifested in service, and 
is not shown to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
in the matter at hand.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A December 2002 letter (prior to the RO's initial 
adjudication of these claims) advised the veteran of the 
evidence and information necessary to substantiate the claim, 
of the evidence VA would secure and assist him in securing, 
of the evidence he was responsible for submitting, of what 
was required of him to enable VA to assist him, and of what 
evidence he should submit.  January 2005 and December 2005 
correspondence provided additional notice and also advised 
him to submit relevant evidence in his possession.  While he 
was not provided notice regarding disability ratings or the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the decision below denies (and does 
not grant) service connection; neither the rating of a 
disability nor the effective date of an award of service 
connection is a matter for consideration herein.  A July 2004 
statement of the case (SOC) and January 2006 supplemental SOC 
(SSOC) outlined the regulation implementing the VCAA, and 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
these claims.  While complete notice was not provided prior 
to the initial adjudication of these claims, the veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given.  The matters were readjudicated after notice was given 
(see January 2006 SSOC).  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred along the way, nor is it otherwise alleged.

The veteran's service medical records are associated with his 
claims file as are VA and private treatment records.  He has 
not identified any other relevant medical records.  VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
these claims.

I. Factual Background

No pertinent abnormalities are noted on service induction 
examination or in an associated medical history report.  A 
January 1974 periodic examination noted no complaints, 
findings, or diagnoses relating to hepatitis or a psychiatric 
disorder.  In associated medical history the veteran 
indicated he had had VD - syphilis, gonorrhea, etc.  In March 
1974, he was noted to have gram-negative intracellular 
diplococci (GNID).  In June 1974 he complained of groin pain 
and penis swelling.  Small lesions were noted in the groin 
area.  The veteran was positive for GNID.  The impressions 
were gonorrhea and scabies.  A July 1974 record notes that 
the veteran was being treated for his eighth case of GNID.  
In January 1975, the veteran was treated after sustaining a 
human bite to the left hand.  April 1975 records show the 
veteran had one herpetic lesion on his penis and one on his 
scrotum.  The diagnosis was rule out syphilis.  In May 1975, 
the veteran's record was screened; no history of mental or 
nervous disorder, drug addition, or chronic alcohol use was 
found.  In December 1975, the veteran complained of a 
discharge; GNID was noted.  In a service separation medical 
history report, the veteran indicated that he had not had VD 
- syphilis, gonorrhea, etc., and that he did have depression 
or excessive worrying.  A notation by a physician indicates 
that the veteran had no complaints.  On separation 
examination, there were no complaints, findings, or diagnoses 
of hepatitis C or of a psychiatric disorder.  Psychiatric 
evaluation was normal.
VA medical records from July 1979 to March 1986 show that the 
veteran was admitted five times for polysubstance abuse.  On 
his first admission in July 1979, he had a provisional 
diagnosis of heroin, Talwin, and Pyribenzamine dependence.  
He reported that his heroin dependence started in 1971 and 
his Talwin and Pyribenzamine dependence started in 1976.  The 
veteran indicated that he used heroin two to three times a 
day.  He denied alcohol use.  After being admitted for a 
couple of days, he discharged himself against medical advice.  
His second admission report in December 1980 indicates that 
in addition to his previously noted drug dependence, he also 
had marijuana and cocaine dependence.  He reported having 
these addictions since 1966.  He again discharged himself 
against medical advice.  His third admission was in March 
1981, at which time it was noted that he also had an 
antisocial personality.  May  and June 1981 admissions were 
for complaints similar to past admissions.  In March 1986, he 
requested admission for cocaine dependence.  

A February 1994 VA record reflects that the veteran was 
admitted for detoxification.  He had a past history of IV 
drug abuse (IVDA).  At the time of admission, he had no major 
depressive psychotic symptoms.  

In July 1994, the veteran underwent psychological testing in 
connection with a claim for Social Security benefits.  He 
reported that he relied daily on illegal drugs and alcohol.  
He reported that he started using illegal drugs and alcohol 
in high school and that his drug use caused him problems in 
the military.  He indicated that he was involved in the black 
market overseas and that while in service he sought 
psychiatric treatment for a fear of snakes.  He indicated 
that he received drug treatment approximately nine times in 
the last fourteen years and that he also drank alcoholic 
beverages daily.

On psychiatric evaluation in September 1994, it was noted 
that the veteran had no history of any psychotic episodes or 
psychiatric hospitalizations.  He complained of frequent 
depressive and anxiety episodes.  His history was consistent 
with previous reports.  The diagnoses were chronic cocaine 
and marijuana dependence, chronic alcoholism, and adjustment 
disorder with depressed mood.  

February 2001 laboratory studies revealed the veteran was 
positive for hepatitis C.  

On August 2003 VA psychiatric evaluation, the claims file was 
reviewed.  The veteran reported that he used IV drugs in 
service, was treated for venereal disease in service, and 
that a large snake landed on him after falling out of a tree 
in Korea.  The psychiatrist indicated that the veteran did 
not have any signs or symptoms of psychosis.  The diagnoses 
were polysubstance abuse and dependence in remission, alcohol 
abuse in remission, and adjustment disorder with depressed 
mood.  The psychiatrist indicated that the veteran did not 
describe any symptoms of generalized anxiety disorder, and 
that there were no signs or symptoms of schizophrenia or 
other psychosis.  She noted that there was no evidence of an 
adjustment disorder until a 1994 evaluation.  She indicated 
that the veteran's feeling that people can't be trusted 
stemmed from the reality of being heavily involved in the 
drug culture.  

On August 2003 VA examination, the veteran indicated that he 
was exposed to hepatitis B and C in service after using 
intravenous drugs.  The physician indicated that the veteran 
had hepatitis C and opined that the veteran had been exposed 
to the disease through IV drug use.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no competent evidence that the veteran had hepatitis 
C in service.  Hepatitis C was not diagnosed until February 
2001.  Such a lengthy period of time (more than 25 years) 
between service and the earliest postservice clinical 
documentation of a disability for which service connection is 
sought is, of itself, a factor weighing against a 
determination of service connection.  See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000).  Notably, while the veteran 
had some risk factors for hepatitis in service, there is no 
competent (medical) evidence that links his disability to 
risk factors in service other than illicit drug use.  The 
only competent opinion of record that directly addresses the 
etiology of the veteran's hepatitis specifically links it to 
the veteran's IV drug use.  The law (38 U.S.C.A. § 1110) 
specifically prohibits compensation for disability due to 
drug abuse. 

The veteran's belief that his hepatitis C is related to 
service is not competent evidence; he is a layperson 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, a preponderance of the evidence is against this 
claim and it must be denied.

Regarding the claim seeking service connection for a 
psychiatric disorder, the veteran indicated at separation 
that he had had depression or excessive worrying.  However, 
psychiatric evaluation at the time was normal.  There was no 
evidence of any psychiatric problems until 1994, when an 
adjustment disorder was diagnosed.  

Postservice medical records dating as far back as 1979 are 
silent for any evidence of a psychiatric disorder until an 
adjustment disorder was diagnosed in 1994.  Prior to then, 
the veteran only had a long history of polysubstance/alcohol 
abuse.  As was previously noted, a lengthy period of time 
between service and the first clinical notation of the 
claimed disability postservice (here, nearly 20 years) is, of 
itself, a factor weighing against a determination of service 
connection.  See Maxson, supra.  A VA psychiatrist who 
reviewed the claims file noted that there was no evidence of 
a psychiatric disorder until 1994.  There is no competent 
evidence to the contrary.  Although the veteran contends he 
received psychiatric treatment for a fear of snakes in 
service, no records of such treatment have been found (and in 
any case, treatment for a fear of snakes in service would not 
of itself establish presence of an acquired psychiatric 
disability in service.  

The veteran's own statements/arguments that he has a 
psychiatric disorder related to his military service are not 
competent evidence.  See Espiritu, supra.  Accordingly, a 
preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


